DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10-11, filed 9/17/2021, with respect to claims 1, 3-7, and 15-20 have been fully considered and are persuasive.  The rejection of 7/12/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention as claimed, specifically in combination with: transferring overflow charge from a photodiode to a charge storage unit to develop a first voltage, comparing the first voltage against a first ramping threshold voltage to generate a first decision and a first digital value, transferring residual charge from a photodiode to the charge storage unit to develop a second voltage, comparing the second voltage against a static threshold voltage, the static threshold voltage being based on a quantity of the residual charge equal to a saturation capacity of the photodiode, to generate a second decision, compare the second voltage against a second ramping threshold voltage to generate a third decision and a second digital value, and based on the third decision, output one of the first or second digital value to represent the intensity of light received by the photodiode, is not taught, or made obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878